


DIAMONDBACK ENERGY, INC.
2012 EQUITY INCENTIVE PLAN
1.
Purpose; Eligibility.

1.1    General Purpose. The name of this plan is the Diamondback Energy, Inc.
2012 Equity Incentive Plan (the “Plan”). The purpose of the Plan is to enable
Diamondback Energy, Inc., a Delaware corporation (the “Company”), and any
Affiliate to obtain and retain the services of the types of Employees,
Consultants and Directors who will contribute to the Company’s long range
success and to provide incentives that are linked directly to increases in share
value which will inure to the benefit of all stockholders of the Company.
1.2    Eligible Award Recipients. The persons eligible to receive Awards are the
Employees, Consultants and Directors of the Company and its Affiliates.
1.3    Available Awards. The purpose of the Plan is to provide a means by which
eligible recipients of Awards may be given an opportunity to benefit from
increases in value of the Common Stock through the granting of one or more of
the following Awards: (a) Incentive Stock Options, (b) Nonstatutory Stock
Options, (c) Restricted Awards (Restricted Stock and Restricted Stock Units),
(d) Performance Awards and (e) Stock Appreciation Rights.
2.
Definitions.

2.1    “Administrator” means the Board or the Committee appointed by the Board
in accordance with Section 3.5.
2.2    “Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code and any individual,
partnership, corporation, limited liability company, association, joint stock
company, trust, joint venture or unincorporated organization that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with the Company. For this purpose “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of another, whether through ownership
of voting securities, by contract or otherwise.
2.3    “Award” means any right granted under the Plan, including an Incentive
Stock Option, a Nonstatutory Stock Option, a Restricted Award (Restricted Stock
and Restricted Stock Units), a Performance Award, and a Stock Appreciation
Right.
2.4    “Award Agreement” means a written agreement between the Company and a
holder of an Award evidencing the terms and conditions of an individual Award
grant. Each Award Agreement will be subject to the terms and conditions of the
Plan and need not be identical.
2.5    “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular Person, such Person will be deemed to have
beneficial ownership of all securities that such Person has the right to acquire
by conversion or exercise of other securities, whether such right is currently
exercisable or is exercisable only after the passage of time, the satisfaction
of performance goals, or both. The terms “Beneficially Owns” and “Beneficially
Owned” have a corresponding meaning.
2.6    “Board” means the Board of Directors of the Company.
2.7    “Cashless Exercise” has the meaning set forth in Section 6.3.
2.8    “Cause” means, (a) with respect to any Participant who is a party to an
employment or service agreement or employment policy manual with the Company or
its Affiliates and such agreement or policy manual provides for a definition of
Cause, as defined therein and (b) with respect to all other Participants, (i)
the

Diamondback Energy, Inc. 2012 Equity Incentive Plan



--------------------------------------------------------------------------------



commission of, or plea of guilty or no contest to, a felony or a crime involving
moral turpitude or the commission of any other act involving willful malfeasance
or material fiduciary breach with respect to the Company or an Affiliate, (ii)
conduct tending to bring the Company into substantial public disgrace, or
disrepute, (iii) gross negligence or willful misconduct with respect to the
Company or an Affiliate or (iv) material violation of state or federal
securities laws. The Administrator, in its absolute discretion, shall determine
the effect of all matters and questions relating to whether a Participant has
been discharged for Cause.
2.9    “Change in Control” shall mean:
(a)    The direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the assets of the Company to any
Person other than a Permitted Holder;
(b)    The Incumbent Directors cease for any reason to constitute a majority of
the Board;
(c)    The adoption of a plan relating to the liquidation or dissolution of the
Company; or
(d)    The consummation of any transaction (including, without limitation, any
merger, consolidation or exchange) resulting in any Person other than Permitted
Holders becoming the Beneficial Owner of more than 50% of the voting power of
the Company.
The foregoing notwithstanding, a transaction will not constitute a Change in
Control if (i) its sole purpose is to change the state of the Company’s
incorporation or to create a holding company that will be owned in substantially
the same proportions by the Persons who held the Company’s securities
immediately before such transaction; (ii) it constitutes an initial public
offering or a secondary public offering that results in any security of the
Company being listed (or approved for listing) on any securities exchange or
designated (or approved for designation) as a security on an interdealer
quotation system; (iii) it constitutes a change in Beneficial Ownership that
results from a change in ownership in a Permitted Holder; or (iv) solely because
50% or more of the total voting power of the Company’s then outstanding
securities is acquired by (A) a trustee or other fiduciary holding securities
under one or more employee benefit Plans of the Company or any Affiliate, or (B)
any company that, immediately before such acquisition, is owned directly or
indirectly by the stockholders of the Company in substantially the same
proportion as their ownership of stock in the Company immediately before such
acquisition.
2.10    “Code” means the Internal Revenue Code of 1986, as amended.
2.11    “Committee” means a committee of one or more members of the Board
appointed by the Board to administer the Plan in accordance with Section 3.5.
2.12    “Common Stock” means the common stock, $0.01 par value per share of the
Company.
2.13    “Company” means Diamondback Energy, Inc., a Delaware corporation.
2.14    “Consultant” means any natural person who provides bona fide consulting
or advisory services and who is compensated for such services or who provides or
has provided bona fide services to the Company or an Affiliate pursuant to a
written agreement, so long as such services are not in connection with the offer
or sale of securities in a capital raising transaction and do not directly or
indirectly promote or maintain a market for the Company’s securities.
2.15    “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. The Participant’s Continuous Service will not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Participant
renders such service, so long as there is no interruption or termination of the
Participant’s Continuous

2
            
Diamondback Energy, Inc. 2012 Equity Incentive Plan



--------------------------------------------------------------------------------



Service. For example, a change in status from an Employee of the Company to a
Consultant of an Affiliate or a Director will not constitute an interruption of
Continuous Service. The Administrator or its delegate, in its sole discretion,
may determine whether Continuous Service will be considered interrupted in the
case of any leave of absence approved by that party, including sick leave,
military leave or any other personal or family leave of absence.
2.16    “Covered Employee” means an Employee who, on the last day of the taxable
year of the Company, is a “covered employee” within the meaning of Code
Section 162(m)(3) and the regulations and interpretive guidance promulgated
thereunder.
2.17    “Date of Grant” means, if the key terms and conditions of the Award are
communicated to the Participant within a reasonable period following the
Administrator’s action, the date on which the Administrator adopts a resolution,
or takes other appropriate action, expressly granting an Award to a Participant
that specifies the key terms and conditions of the Award and from which the
Participant begins to benefit from or be adversely affected by subsequent
changes in the Fair Market Value of the Common Stock or, if a subsequent date is
set forth in such resolution, or determined by the Administrator, as the Date of
Grant, then such date as is set forth in such resolution. In any situation where
the terms of the Award are subject to negotiation with the Participant, the Date
of Grant will not be earlier than the date the key terms and conditions of the
Award are communicated to the Participant.
2.18    “Detrimental Activity” means: (a) violation of the terms of any
agreement with the Company concerning non-disclosure, confidentiality,
intellectual property, privacy or exclusivity; (b) disclosure of the Company’s
confidential information to anyone outside the Company, without prior written
authorization from the Company, or in conflict with the interests of the
Company, whether the confidential information was acquired or disclosed by the
Participant during or after employment by the Company; (c) failure or refusal to
disclose promptly or assign to the Company all right, title and interest in any
invention, work product or idea, patentable or not, made or conceived by the
Participant during employment by the Company, relating in any manner to the
interests of the Company or, the failure or refusal to do anything reasonably
necessary to enable the Company to secure a patent where appropriate in the
United States and in other countries; (d) activity that is discovered to be
grounds for or results in termination of the Participant's employment for Cause;
(e) any breach of a restrictive covenant contained in any employment or service
agreement, Award Agreement or other agreement between the Participant and the
Company, during any period for which a restrictive covenant prohibiting
Detrimental Activity, or other similar conduct or act, is applicable to the
Participant during or after employment by the Company; (f) any attempt directly
or indirectly to induce any Employee of the Company to be employed or perform
services or acts in conflict with the interests of the Company; (g) any attempt,
in conflict with the interests of the Company, directly or indirectly, to
solicit the trade or business of any current or prospective customer, client,
supplier or partner of the Company; (h) the conviction of, or guilty plea
entered by, the Participant for any felony or a crime involving moral turpitude
whether or not connected with the Company; or (i) the commission of any other
act involving willful malfeasance or material fiduciary breach with respect to
the Company.
2.19    “Director” means a member of the Board.
2.20    “Disability” means the Participant’s inability to substantially perform
his or her duties to the Company or any Affiliate by reason of a medically
determinable physical or mental impairment that is expected to last for a period
of six months or longer or to result in death; provided, however, for purposes
of determining the term of an Incentive Stock Option pursuant to Section 6.9
hereof, the term Disability has the meaning ascribed to it under Code Section
22(e)(3). The Administrator will determine whether an individual has a
Disability under procedures established by the Administrator. Except in
situations where the Administrator is determining Disability within the meaning
of Code Section 22(e)(3) for purposes of the term of an Incentive Stock Option
pursuant to Section 6.9 hereof, the Administrator may rely on any determination
that a Participant is disabled for purposes of benefits under any long-term
disability plan maintained by the Company or any Affiliate in which a
Participant participates.
2.21    “Effective Date” means October 10, 2012, the date the Board adopted the
Plan.
2.22    “Employee” means any person employed by the Company or an Affiliate.
Mere service as a Director or payment of a director’s fee by the Company or an
Affiliate is not sufficient to constitute “employment” by the Company or an
Affiliate.

3
            
Diamondback Energy, Inc. 2012 Equity Incentive Plan



--------------------------------------------------------------------------------



2.23    “Established Securities Market” means a national securities exchange
that is registered under Section 6 of the Exchange Act; a foreign national
securities exchange that is officially recognized, sanctioned, or supervised by
governmental authority; and any over-the-counter market that is reflected by the
existence of an interdealer quotation system.
2.24    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
2.25    “Exercise Price” has the meaning set forth in Section 6.2 of the Plan.
2.26    “Fair Market Value” means, as of any date, the value of the Common Stock
determined using a method consistent with the definition of fair market value
found in Treas. Regs. §1.409A-1(b)(5)(iv) and any regulatory interpretations
promulgated thereunder and will be determined using a method that is a
presumptively reasonable valuation method there under, as determined below.
(a)    The Fair Market Value on the date of the Company’s initial public
offering (within the meaning of Section 12(f)(1)(G) of the Exchange Act) of its
Common Stock will be the initial price to the public on such date.
(b)    On any date on which shares of Common Stock are readily tradable on an
Established Securities Market, if the Common Stock is admitted to trading on an
exchange or market for which closing prices are reported on any date, Fair
Market Value may be determined based on the last sale before or the first sale
after the Date of Grant of an Award, the closing price on the trading day before
the Date of Grant of an Award or on the Date of Grant; or may be based on an
average selling price during a specified period that is within 30 days before or
30 days after the Date of Grant of an Award, provided that the commitment to
grant an Award based on such valuation method must be irrevocable before the
beginning of the specified period, and such valuation method must be used
consistently for grants of Awards under the same and substantially similar
programs.
(c)    If the Common Stock is readily tradable on an Established Securities
Market but closing prices are not reported, Fair Market Value may be determined
based upon the average of the highest bid and lowest asked prices of the Common
Stock reported on the trading day before the Date of Grant of an Award or on the
Date of Grant; or may be based upon an average of the highest bid and lowest
asked prices during a specified period that is within 30 days before or 30 days
after the Date of Grant of an Award, provided that the commitment to grant an
Award based on such valuation method must be irrevocable before the beginning of
the specified period, and such valuation method must be used consistently for
grants of Awards under the same and substantially similar programs.
(d)    If the Common Stock is not readily tradable on an Established Securities
Market, the Administrator will determine the Fair Market Value through the
reasonable application of a reasonable valuation method based on the facts and
circumstances as of the valuation date, including, at the election of the
Administrator, by an independent appraisal that meets the requirements of Code
Section 401(a)(28)(C) and the regulations promulgated thereunder as of a date
that is no more than 12 months before the relevant transaction to which the
valuation is applied (for example, an Option’s Date of Grant) and such
determination will be conclusive and binding on all persons.
2.27    “Free Standing SAR” has the meaning set forth in Section 7.3(a).
2.28    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
2.29    “Incumbent Directors” means individuals who, on the Effective Date,
constitute the Board, provided that any individual becoming a Director
subsequent to the Effective Date whose election or nomination for election to
the Board was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
Director without objection to such nomination) will be an Incumbent Director. No
individual initially elected or nominated as a Director of the Company as a
result of an actual or threatened election contest with respect to Directors

4
            
Diamondback Energy, Inc. 2012 Equity Incentive Plan



--------------------------------------------------------------------------------



or as a result of any other actual or threatened solicitation of proxies by or
on behalf of any person other than the Board will be an Incumbent Director.
2.30    “Insider” means an individual subject to Section 16 of the Exchange Act
and includes an Officer, a Director, or any other person who is directly or
indirectly the Beneficial Owner of more than 10% of any class of any equity
security of the Company (other than an exempted security) that is registered
pursuant to Section 12 of the Exchange Act.
2.31    “Market Stand-Off” has the meaning set forth in Section 14.
2.32    “Non-Employee Director” means a Director who is a “non-employee
director” within the meaning of Rule 16b-3.
2.33    “Nonstatutory Stock Option” means an Option not intended to qualify as
an Incentive Stock Option.
2.34    “Officer” means (a) before the first date on which any Security of the
Company is registered under Section 12 of the Exchange Act, any person
designated by the Company as an officer and (b) on and after the first date on
which any Security of the Company is registered under Section 12 of the Exchange
Act, a person who is an officer of the Company within the meaning of Section 16
of the Exchange Act and the rules and regulations promulgated thereunder.
2.35    “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to the Plan.
2.36    “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement will be subject to the terms and conditions of the Plan
and need not be identical.
2.37    “Optionholder” means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.
2.38    “Outside Director” means a Director who is an “outside director” within
the meaning of Section 162(m) of the Code and Treas. Regs. § 1.162-27(e)(3).
2.39    “Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Award.
2.40    “Performance Award” means an Award granted pursuant to Section 7.2.
2.41    “Permitted Holders” means Wexford Capital LP, a Delaware limited
partnership, and Gulfport Energy Corporation, a Delaware corporation, and any
individual, partnership, corporation, limited liability company, association,
joint stock company, trust, joint venture or unincorporated organization that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with Wexford Capital LP or Gulfport
Energy Corporation, as the case may be. For this purpose “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of another, whether through ownership
of voting securities, by contract or otherwise.
2.42    “Permitted Transferee” means (a) any spouse, parents, siblings (by
blood, marriage or adoption) or lineal descendants (by blood, marriage or
adoption) of a Participant; (b) any trust or other similar entity for the
benefit of a Participant or the Participant’s spouse, parents, siblings or
lineal descendants; provided, however, that any transfer made by a Participant
to a Permitted Transferee may only be made if the Permitted Transferee, prior to
the time of transfer of stock, agrees in writing to be bound by the terms of the
Plan and provides written notice to the Company of such transfer.

5
            
Diamondback Energy, Inc. 2012 Equity Incentive Plan



--------------------------------------------------------------------------------



2.43    “Person” means an individual, partnership, limited liability company,
corporation, association, joint stock company, trust, joint venture, labor
organization, unincorporated organization, governmental entity or political
subdivision thereof, or any other entity, and includes a syndicate or group as
such terms are used in Section 13(d)(3) or 14(d)(2) of the Exchange Act.
2.44    “Plan” means this Diamondback Energy, Inc. 2012 Equity Incentive Plan.
2.45    “Prohibited Personal Loan” means any direct or indirect extension of
credit or arrangement of an extension of credit to a Director or executive
officer (or equivalent thereof) by the Company or an Affiliate that is
prohibited by Section 402(a) of the Sarbanes-Oxley Act (codified as Section
13(k) of the Exchange Act).
2.46    “Restricted Award” means any Award granted pursuant to Section 7.1,
including Restricted Stock and Restricted Stock Units.
2.47    “Restricted Period” has the meaning set forth in Section 7.1.
2.48    “Restricted Stock” has the meaning set forth in Section 7.1.
2.49    “Restricted Stock Unit” means a hypothetical Common Stock unit having a
value equal to the Fair Market Value of an identical number of shares of Common
Stock as determined in Section 7.1.
2.50    “Right of Repurchase” means the Company’s option to repurchase unvested
Common Stock acquired under the Plan upon the Participant’s termination of
Continuous Service pursuant to Section 10.6.
2.51    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3.
2.52    “Rule 701” means Rule 701 promulgated under the Securities Act.
2.53    “Securities Act” means the Securities Act of 1933, as amended.
2.54    “Stock Appreciation Right” or “SAR” means the right pursuant to an Award
granted under Section 7.3 to receive an amount equal to the excess, if any, of
(A) the Fair Market Value, as of the date such Stock Appreciation Right or
portion thereof is surrendered, of the shares of Common Stock covered by such
right or such portion thereof, over (B) the aggregate Strike Price of such right
or such portion thereof.
2.55    “Stock for Stock Exchange” has the meaning set forth in Section 6.3.
2.56    “Strike Price” means the threshold value per share of Common Stock, the
excess over which will be payable upon exercise of a Stock Appreciation Right,
as determined by the Administrator pursuant to Section 7.3(d) and set forth in
the Award Agreement for a Stock Appreciation Right.
2.57    “Surviving Entity” means the Company if immediately following any
merger, consolidation or similar transaction, the holders of outstanding voting
securities of the Company immediately prior to the merger or consolidation own
equity securities possessing more than 50% of the voting power of the entity
existing following the merger, consolidation or similar transaction. In all
other cases, the other entity to the transaction and not the Company will be the
Surviving Entity. In making the determination of ownership by the stockholders
of an entity immediately after the merger, consolidation or similar transaction,
equity securities that the stockholders owned immediately before the merger,
consolidation or similar transaction as stockholders of another party to the
transaction will be disregarded. Further, outstanding voting securities of an
entity will be calculated by assuming the conversion of all equity securities
convertible (immediately or at some future time whether or not contingent on the
satisfaction of performance goals) into shares entitled to vote.
2.58    “Tandem SAR” has the meaning set forth in Section 7.3(a).

6
            
Diamondback Energy, Inc. 2012 Equity Incentive Plan



--------------------------------------------------------------------------------



2.59    “Ten Percent Stockholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or of any of
its Affiliates.
3.
Administration.

3.1    Administration by Board. The Plan will be administered by the Board
unless and until the Board delegates administration to a Committee, as provided
in Section 3.5.
3.2    Authority of Administrator. The Administrator will have the power and
authority to select Participants and grant Awards pursuant to the terms of the
Plan.
3.3    Specific Authority. In particular, the Administrator will have the
authority to: (a) construe and interpret the Plan and apply its provisions; (b)
promulgate, amend, and rescind rules and regulations relating to the
administration of the Plan; (c) authorize any person to execute, on behalf of
the Company, any instrument required to carry out the purposes of the Plan; (d)
delegate its authority to one or more Officers of the Company with respect to
Awards that do not involve Covered Employees or Insiders, provided such
delegation is pursuant to a resolution that specifies the total number of shares
of Common Stock that may be subject to Awards by such Officer and such Officer
may not make an Award to himself or herself; (e) determine when Awards are to be
granted under the Plan; (f) select, subject to the limitations set forth in the
Plan, those Participants to whom Awards will be granted; (g) determine the
number of shares of Common Stock to be made subject to each Award; (h) determine
whether each Option is to be an Incentive Stock Option or a Nonstatutory Stock
Option; (i) prescribe the terms and conditions of each Award, including, without
limitation, the Strike Price or Exercise Price and medium of payment, vesting
provisions and Right of Repurchase provisions, and to specify the provisions of
the Award Agreement relating to such grant or sale; (j) subject to restrictions
applicable under Section 12.4, amend any outstanding Awards, including for the
purpose of modifying the time or manner of vesting, the purchase price, Exercise
Price or Strike Price, or the term of any outstanding Award; provided, however,
that if any such amendment impairs a Participant’s rights or increases a
Participant’s obligations under his or her Award, such amendment shall also be
subject to the Participant’s consent (for the avoidance of doubt, a cancellation
of an Award where the Participant receives a payment equal in value to the Fair
Market Value of the vested Award or, in the case of vested Options or SARs, the
difference between the Fair Market Value of the Common Stock subject to an
Option or SAR and the Exercise Price or Strike Price, will not constitute an
impairment of the Participant’s rights that requires consent); (k) determine the
duration and purpose of leaves of absences that may be granted to a Participant
without constituting termination of their Continuous Service for purposes of the
Plan, which periods will be no shorter than the periods generally applicable to
Employees under the Company’s employment policies or as required under
applicable law; (l) make decisions with respect to outstanding Awards that may
become necessary upon a Change in Control or an event that triggers capital
adjustments; and (m) to exercise discretion to make any and all other
determinations that it may determine to be necessary or advisable for
administration of the Plan.
3.4    Decisions Final. All decisions made by the Administrator pursuant to the
provisions of the Plan will be final and binding on the Company and the
Participants, unless such decisions are determined by a court having
jurisdiction to be arbitrary and capricious.
3.5    The Committee.
(a)    General. The Board may delegate administration of the Plan to a Committee
or Committees of one or more members of the Board, and the term “Committee” will
apply to any person or persons to whom such authority has been delegated. If
administration is delegated to a Committee, the Committee will have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
the Plan to the Board or the Administrator will thereafter be to the Committee
or subcommittee), subject, however, to such resolutions, consistent with the
provisions of the Plan, as the Board may adopt. The Board may abolish the
Committee at any time and revest in the Board the administration of the Plan.
The members of the Committee will be appointed by and serve at the pleasure of
the Board. The Board may increase or decrease the size of the Committee, add
additional members to, remove members (with or without cause) from, appoint new
members in substitution

7
            
Diamondback Energy, Inc. 2012 Equity Incentive Plan



--------------------------------------------------------------------------------



therefor, and fill vacancies, however caused, in the Committee. The Committee
shall act pursuant to a vote of the majority of its members or, in the case of a
Committee comprised of only two members, the unanimous consent of its members,
whether present or not, or by the written consent of the majority of its members
and will keep minutes of all of its meetings. Subject to the limitations
prescribed by the Plan and the Board, the Committee will establish and follow
such rules and regulations for the conduct of its business as it may determine
to be advisable.
(b)    Committee Composition when Common Stock is Registered. Whenever the
Common Stock is required to be registered under Section 12 of the Exchange Act,
in the discretion of the Board, a Committee may consist solely of two or more
Non-Employee Directors who are also Outside Directors. The Board will have
discretion to determine whether or not it intends to comply with the exemption
requirements of Rule 16b-3, Code Section 162(m), or both. If, however, the Board
intends to satisfy such exemption requirements, with respect to Awards to any
Covered Employee and with respect to any Officer, Director or other Insider, the
Committee must at all times consist solely of two or more Non-Employee Directors
who are also Outside Directors. Within the scope of such authority, the Board or
the Committee may (i) delegate to a committee of one or more members of the
Board who are not Outside Directors the authority to grant Awards to eligible
persons who are either (A) not then Covered Employees and are not expected to be
Covered Employees at the time of recognition of income resulting from such Award
or (B) not persons with respect to whom the Company wishes to comply with Code
Section 162(m) or (ii) delegate to a committee of one or more members of the
Board who are not Non-Employee Directors the authority to grant Awards to
eligible persons who are not then Insiders. Nothing herein is intended to create
an inference that an Award is not validly granted under the Plan in the event
Awards are granted under the Plan by a committee of the Board that does not at
all times consist solely of two or more Non-Employee Directors who are also
Outside Directors.
3.6    Indemnification. In addition to such other rights of indemnification as
they may have as Directors or members of the Committee, and to the extent
allowed by applicable law, the Company shall indemnify the Administrator against
the reasonable expenses, including attorney’s fees, actually incurred in
connection with any action, suit or proceeding or in connection with any appeal
therein, to which the Administrator may be party by reason of any action taken
or failure to act under or in connection with the Plan or any Award granted
under the Plan, and against all amounts paid by the Administrator in settlement
thereof (subject, however, to the Company’s approval of the settlement, which
approval the Company shall not unreasonably withhold) or paid by the
Administrator in satisfaction of a judgment in any such action, suit or
proceeding, except in relation to matters as to which it is adjudged in such
action, suit or proceeding that the Administrator did not act in good faith, did
not act in a manner that such person reasonably believed to be in the best
interests of the Company, or in the case of a criminal proceeding, had no reason
to believe that the conduct complained of was lawful; provided, however, that
within 60 days after institution of any such action, suit or proceeding, such
Administrator or Committee member shall, in writing, offer the Company the
opportunity at its own expense to handle and defend such action, suit or
proceeding.
4.
Shares Subject to the Plan.

4.1    Share Reserve. Subject to the provisions of Section 11.1 relating to
adjustments upon changes in Common Stock, the shares that may be issued pursuant
to Awards will consist of the Company’s authorized but unissued Common Stock,
and the maximum aggregate amount of such Common Stock that may be issued upon
exercise of all Awards under the Plan will not exceed 2,500,000 shares of Common
Stock (subject to adjustment as provided in Section 11.1), all of which may be
used for Incentive Stock Options or any other Awards. Awards for fractional
shares of Common Stock may not be issued under the terms of the Plan.
4.2    Reversion of Shares to the Share Reserve. If any Award for any reason
expires or otherwise terminates, in whole or in part, the shares of Common Stock
not acquired under such Award will revert to and again become available for
issuance under the Plan. If the Company reacquires shares of Common Stock issued
under the Plan pursuant to the terms of any forfeiture provision, including the
Right of Repurchase of unvested Common Stock under Section 10.6(a), such shares
will again be available for purposes of the Plan. Each share of Common Stock
subject to any Award granted hereunder will be counted against the share reserve
set forth in Section 4.1 on the basis of one share for every share subject
thereto. Notwithstanding anything herein to the contrary, shares of Common Stock
used to pay the required Exercise Price or tax obligations, or shares not issued
in connection with settlement of an Option or SAR or that are used or withheld
to satisfy tax obligations of the Participant will not be available again for

8
            
Diamondback Energy, Inc. 2012 Equity Incentive Plan



--------------------------------------------------------------------------------



other Awards under the Plan. Awards or portions thereof that are settled in cash
and not in shares of Common Stock will not be counted against the foregoing
maximum share limitations.
4.3    Source of Shares. The shares of Common Stock subject to the Plan may be
authorized but unissued Common Stock or reacquired Common Stock, bought on the
market, pursuant to any forfeiture provision, Right of Repurchase or otherwise.
5.
Eligibility.

5.1    Eligibility for Specific Awards. Incentive Stock Options may be granted
only to Employees. Awards other than Incentive Stock Options may be granted to
Employees, Directors and Consultants.
5.2    Ten Percent Stockholders. An Incentive Stock Option Ten Percent
Stockholder granted to a Ten Percent Stockholder must have an Exercise Price no
less than 110% of the Fair Market Value of the Common Stock at the Date of Grant
and must not be exercisable after the expiration of five years from the Date of
Grant.
5.3    Section 162(m) Limitation.
(c)    Subject to the provisions of Section 11.1 relating to adjustments upon
changes in the shares of Common Stock, no Person will be eligible to be granted
Awards (including, without limitation, Options, SARs and hypothetical Common
Stock units) covering more than 1,000,000 shares in the aggregate during any
calendar year.
(d)    Section 5.3(a) shall not apply before the first date on which any class
of the Company’s common equity securities is required to be registered under
Section 12 of the Exchange Act, determined based solely on whether, as of the
last day of its taxable year, the Company is subject to the reporting
obligations of Section 12 of the Exchange Act (other than due to a voluntary
registration).
(e)    On and after the first date on which any class of the Company’s common
equity securities is required to be registered under Section 12 of the Exchange
Act, Section 5.3(a) shall not apply to Options, SARs or Awards of Restricted
Stock until:
(1)    the earliest of: (i) the first material modification of the Plan
(including any increase in the number of shares of Common Stock reserved for
issuance under the Plan in accordance with Section 4.1); (ii) the issuance of
all of the shares of Common Stock reserved for issuance under the Plan; (iii)
the expiration of the Plan; or (iv) the first meeting of stockholders at which
Directors are to be elected that occurs after the close of the third calendar
year following (x) the calendar year in which the Company’s initial public
offering (within the meaning of Section 12(f)(1)(G) of the Exchange Act) occurs,
or (y) if the Company first becomes subject to the registration requirements of
Section 12 of the Exchange Act without an initial public offering, the first
calendar year following the calendar year in which the Company is first required
to register any equity security under Section 12 of the Exchange Act; or
(2)    such other date required by Code Section 162(m) and the rules and
regulations promulgated thereunder. Notwithstanding the foregoing, if the
Company first becomes subject to Section 12 of the Exchange Act in connection
with an initial public offering, then this Section 5.3(c) will apply only to the
extent that the prospectus covering the initial public offering discloses
information concerning the Plan in satisfaction of all applicable securities
laws then in effect.
5.4    Directors. Each Director of the Company will be eligible to receive
discretionary grants of Awards under the Plan. If the Board or the compensation
committee of the Board separately has adopted or in the future adopts a
compensation policy covering some or all Directors that provides for a
predetermined formula grant that specifies the type of Award, the timing of the
Date of Grant and the number of shares to be awarded under the terms of the
Plan, such formula grant will be incorporated by reference and will be
administered as if such terms were

9
            
Diamondback Energy, Inc. 2012 Equity Incentive Plan



--------------------------------------------------------------------------------



provided under the terms of the Plan without any requirement that the
Administrator separately take action to determine the terms of such Awards.
6.
Option Provisions.

Each Option will be in such form and will contain such terms and conditions as
the Administrator deems appropriate. All Options will be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates will be
issued for shares of Common Stock purchased on exercise of each type of Option.
Notwithstanding the foregoing, the Company will have no liability to any
Participant or any other person if an Option designated as an Incentive Stock
Option fails to qualify as such at any time. The provisions of separate Options
need not be identical, but each Option will include (through incorporation of
provisions hereof by reference in the Option or otherwise) the substance of each
of the following provisions:
6.1    Term. Subject to the provisions of Section 5.2 regarding Ten Percent
Stockholders, no Option will be exercisable after the expiration of 10 years
from the Date of Grant.
6.2    Exercise Price. The exercise price per share of Common Stock for each
Option (the “Exercise Price”) will not be less than 100% of the Fair Market
Value of such share on the Date of Grant; provided, however, that in the case of
an Incentive Stock Option granted to a Ten Percent Stockholder, the Exercise
Price will be no less than 110% of the Fair Market Value per share of Common
Stock on the Date of Grant. Notwithstanding the foregoing, an Option granted
pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Section 424(a) of the Code, as if the Option was a
statutory stock option, may be granted with an Exercise Price lower than the
Fair Market Value per share on the Date of Grant.
6.3    Consideration. The Optionholder will pay the Exercise Price of Common
Stock acquired pursuant to an Option, to the extent permitted by applicable
statutes and regulations, either (a) in cash or by certified or bank check at
the time the Option is exercised or (b) in the Administrator’s discretion, and
upon such terms as the Administrator approves: (i) by delivery to the Company of
other Common Stock, duly endorsed for transfer to the Company, with a Fair
Market Value on the date of delivery equal to the Exercise Price (or portion
thereof) due for the number of shares being acquired, or by means of attestation
whereby the Participant identifies for delivery specific shares of Common Stock
held by the Participant that have a Fair Market Value on the date of attestation
equal to the Exercise Price (or portion thereof) and receives a number of shares
of Common Stock equal to the difference between the number of shares thereby
purchased and the number of identified attestation shares of Common Stock (a
“Stock for Stock Exchange”); (ii) during any period for which the Common Stock
is readily tradable on an Established Securities Market, by a copy of
instructions to a broker directing such broker to sell the Common Stock for
which such Option is exercised, and to remit to the Company the aggregate
Exercise Price of such Options (a “Cashless Exercise”); (iii) subject to the
discretion of the Administrator, upon such terms as the Administrator shall
approve, by notice of exercise including a statement directing the Company to
retain such number of shares of Common Stock from any transfer to the
Optionholder (“Stock Withholding”) that otherwise would have been delivered by
the Company upon exercise of the Option having a Fair Market Value equal to all
or part of the exercise price of such Option exercise, or (iv) in any other form
of legal consideration that may be acceptable to the Administrator, including
without limitation with a full-recourse promissory note; provided, however, if
applicable law requires, the Optionholder shall pay the par value (if any) of
Common Stock, if newly issued, in cash or cash equivalents. The interest rate
payable under the terms of the promissory note may not be less than the minimum
rate (if any) necessary to avoid the imputation of additional interest under the
Code. Subject to the foregoing, the Administrator (in its sole discretion) shall
specify the term, interest rate, amortization requirements (if any) and other
provisions of such note. Unless the Administrator determines otherwise, the
holder shall pledge to the Company shares of Common Stock having a Fair Market
Value at least equal to the principal amount of any such loan as security for
payment of the unpaid balance of the loan and such pledge must be evidenced by a
pledge agreement, the terms of which the Administrator shall determine, in its
discretion; provided, however, that each loan must comply with all applicable
laws, regulations and rules of the Board of Governors of the Federal Reserve
System and any other governmental agency having jurisdiction. Unless the
Administrator determines otherwise, the purchase price of Common Stock acquired
pursuant to an Option that is paid by delivery (or attestation) to the Company
of other shares of Common Stock acquired, directly or indirectly from the
Company, will

10
            
Diamondback Energy, Inc. 2012 Equity Incentive Plan



--------------------------------------------------------------------------------



be paid only by shares of Common Stock of the Company that have been held for
more than six months (or such other period of time as may be required to avoid a
charge to earnings for financial accounting purposes). Notwithstanding the
foregoing, during any period for which the Company has any class of its
securities listed on a national securities exchange in the United States, has
securities registered under Section 12 of the Exchange Act, is required to file
reports under Section 13(a) or 15(d) of the Exchange Act, or has a registration
statement pending under the Exchange Act, an exercise with a promissory note or
other transaction by an Optionholder that involves or may involve a Prohibited
Personal Loan is prohibited with respect to any Option under the Plan. Unless
otherwise provided in the terms of an Option Agreement, payment of the Exercise
Price by a Participant who is an Insider in the form of a Stock for Stock
Exchange is subject to pre-approval by the Administrator, in its sole
discretion. The Administrator shall document any such pre-approval in a manner
that complies with the specificity requirements of Rule 16b-3, including the
name of the Participant involved in the transaction, the nature of the
transaction, the number of shares to be acquired or disposed of by the
Participant and the material terms of the Options involved in the transaction.
6.4    Transferability of an Incentive Stock Option. An Incentive Stock Option
will not be transferable except by will or by the laws of descent and
distribution and will be exercisable during the lifetime of the Optionholder
only by the Optionholder. Notwithstanding the foregoing, the Optionholder may,
by delivering written notice to the Company, in a form satisfactory to the
Company, designate a third party who, upon the death of the Optionholder, will
thereafter be entitled to exercise the Option.
6.5    Transferability of a Nonstatutory Stock Option. A Nonstatutory Stock
Option may, in the sole discretion of the Administrator, be transferable to a
Permitted Transferee upon written approval by the Administrator to the extent
provided in the Option Agreement. A Permitted Transferee includes: (a) a
transfer by gift or domestic relations order to a member of the Optionholder’s
immediate family (child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships), any person sharing the Optionholder’s household (other
than a tenant or employee), a trust in which these persons (or the Optionholder)
have more than 50% of the beneficial interest, a foundation in which these
persons (or the Optionholder) control the management of assets, and any other
entity in which these persons (or the Optionholder) own more than 50% of the
voting interests; (b) third parties designated by the Administrator in
connection with a program established and approved by the Administrator pursuant
to which Participants may receive a cash payment or other consideration in
consideration for the transfer of such Nonstatutory Stock Option; and (c) such
other transferees as may be permitted by the Administrator in its sole
discretion. If the Nonstatutory Stock Option does not provide for
transferability, then the Nonstatutory Stock Option will not be transferable
except by will or by the laws of descent and distribution and will be
exercisable during the lifetime of the Optionholder only by the Optionholder.
Notwithstanding the foregoing, the Optionholder may, by delivering written
notice to the Company, in a form satisfactory to the Company, designate a third
party who, in the event of the death of the Optionholder, will thereafter be
entitled to exercise the Option.
6.6    Vesting Generally. The Option may, but need not, vest and therefore
become exercisable in periodic installments that may, but need not, be equal.
The Option may be subject to such other terms and conditions on the time or
times when it may be exercised (which may be based on performance or other
criteria) as the Administrator may deem appropriate. The vesting provisions of
individual Options may vary. The Administrator may, but will not be required to
provide that no Option may be exercised for a fraction of a share of Common
Stock. The Administrator may, but will not be required to, provide for an
acceleration of vesting and exercisability in the terms of any Option Agreement
upon the occurrence of a specified event. Unless otherwise specified in the
terms of any Option Agreement, each Option granted pursuant to the terms of the
Plan will become exercisable at a rate of 20% per year over the five year period
commencing on the Date of Grant of the Option.
6.7    Termination of Continuous Service. Unless otherwise provided in an Option
Agreement or in an employment or service agreement the terms of which have been
approved by the Administrator, if an Optionholder’s Continuous Service
terminates (other than upon the Optionholder’s death or Disability or
termination by the Company for Cause), the Optionholder may exercise his or her
Option (to the extent that the Optionholder was entitled to exercise such Option
as of the date of termination) but only within such period ending on the earlier
of (a) the date three months following the termination of the Optionholder’s
Continuous Service, or (b) the expiration of the term of the Option as set forth
in the Option Agreement. If, after termination, the Optionholder does not
exercise his or her Option within

11
            
Diamondback Energy, Inc. 2012 Equity Incentive Plan



--------------------------------------------------------------------------------



the time specified in the Option Agreement, the Option will terminate. Unless
otherwise provided in an Option Agreement or in an employment or service
agreement the terms of which have been approved by the Administrator, or as
otherwise provided in Sections 6.8, 6.9 and 6.10 of this Plan, outstanding
Options that are not exercisable at the time an Optionholder’s Continuous
Service terminates for any reason other than for Cause (including an
Optionholder’s death or Disability) will be forfeited and expire at the close of
business on the date of such termination. If the Optionholder’s Continuous
Service terminates for Cause, all outstanding Options (whether or not vested)
will be forfeited and expire as of the beginning of business on the date of such
termination for Cause.
6.8    Extension of Termination Date. An Option Agreement may also provide that
if the exercise of the Option following the termination of the Optionholder’s
Continuous Service for any reason (other than upon the Optionholder’s death or
Disability or termination by the Company for Cause) would violate any applicable
federal, state or local law, the Option will terminate on the earlier of (a) the
expiration of the term of the Option in accordance with Section 6.1 or (b) the
date that is 30 days after the exercise of the Option would no longer violate
any applicable federal, state or local law.
6.9    Disability of Optionholder. Unless otherwise provided in an Option
Agreement, or in an employment or service agreement the terms of which have been
approved by the Administrator, if an Optionholder’s Continuous Service
terminates as a result of the Optionholder’s Disability, the Optionholder may
exercise his or her Option (to the extent that the Optionholder was entitled to
exercise such Option as of the date of termination), but only within such period
of time ending on the earlier of (a) the date 12 months following such
termination or (b) the expiration of the term of the Option as set forth in the
Option Agreement. If, after termination, the Optionholder does not exercise his
or her Option within the time specified herein, the Option will terminate.
6.10    Death of Optionholder. Unless otherwise provided in an Option Agreement,
or in an employment or service agreement the terms of which have been approved
by the Administrator, if an Optionholder’s Continuous Service terminates as a
result of the Optionholder’s death, then the Option may be exercised (to the
extent the Optionholder was entitled to exercise such Option as of the date of
death) by the Optionholder’s estate, by a person who acquired the right to
exercise the Option by bequest or inheritance or by a person designated to
exercise the Option upon the Optionholder’s death, but only within the period
ending on the earlier of (a) the date 12 months following the date of death or
(b) the expiration of the term of such Option as set forth in the Option
Agreement. If, after death, the Option is not exercised within the time
specified herein, the Option will terminate.
6.11    Incentive Stock Option $100,000 Limitation. To the extent that the
aggregate Fair Market Value of Common Stock on the Date of Grant with respect to
which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and its
Affiliates) exceeds $100,000, the Options or portions thereof which exceed such
limit (according to the order in which they were granted) will be treated as
Nonstatutory Stock Options.
6.12    Early Exercise. The Option may, but need not, include a provision
whereby the Optionholder may elect at any time before the Optionholder’s
Continuous Service terminates to exercise the Option as to any part or all of
the shares of Common Stock subject to the Option prior to the full vesting of
the Option. In such case, the shares of Common Stock acquired on exercise shall
be subject to the vesting schedule that otherwise would apply to determine the
exercisability of the Option. Any unvested shares of Common Stock so purchased
may be subject to any other restriction the Administrator determines to be
appropriate.
6.13    Transfer, Approved Leave of Absence. For purposes of Incentive Stock
Options, no termination of employment by an Employee will be deemed to result
from either (a) a transfer to the employment of the Company from an Affiliate or
from the Company to an Affiliate, or from one Affiliate to another; or (b) an
approved leave of absence for military service or sickness, or for any other
purpose approved by the Company, if the period of such leave does not exceed
three months or, if longer, the Employee’s right to re-employment is guaranteed
either by a statute or by contract.
6.14    Disqualifying Dispositions. Any Participant who makes a “disposition”
(as defined in Section 424 of the Code) of all or any portion of shares of
Common Stock acquired upon exercise of an Incentive Stock

12
            
Diamondback Energy, Inc. 2012 Equity Incentive Plan



--------------------------------------------------------------------------------



Option within two years from the Date of Grant of such Incentive Stock Option or
within one year after the issuance of the shares of Common Stock acquired upon
exercise of such Incentive Stock Option will be required to immediately advise
the Company in writing as to the occurrence of the sale and the price realized
upon the sale of such shares of Common Stock.
7.
Provisions of Awards Other Than Options.

7.1    Restricted Awards. A Restricted Award is an Award of actual shares of
Common Stock (“Restricted Stock”) or hypothetical Common Stock units
(“Restricted Stock Units”) having a value equal to the Fair Market Value of an
identical number of shares of Common Stock, which may, but need not, provide
that such Restricted Award may not be sold, assigned, transferred or otherwise
disposed of, pledged or hypothecated as collateral for a loan or as security for
the performance of any obligation or for any other purpose for such period (the
“Restricted Period”) as the Administrator shall determine. Each Restricted Award
will be in such form and will contain such terms, conditions and Restricted
Periods as the Administrator deems appropriate, including the treatment of
dividends or dividend equivalents, as the case may be. The Administrator in its
discretion may provide for an acceleration of the end of the Restricted Period
in the terms of any Restricted Award, at any time, including in the event a
Change in Control occurs. The terms and conditions of the Restricted Award may
change from time to time, and the terms and conditions of separate Restricted
Awards need not be identical, but each Restricted Award must include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:
(f)    Purchase Price. The purchase price of Restricted Awards, if any, will be
determined by the Administrator, and may be stated as cash, property, prior or
future services. Shares of Common Stock acquired in connection with any
Restricted Award may be issued for such consideration, having a value not less
than the par value thereof, as determined from time to time by the
Administrator.
(g)    Consideration. The Participant shall pay the consideration for Common
Stock acquired pursuant to the Restricted Award either: (i) in cash at the time
of purchase; or (ii) in any other form of legal consideration that may be
acceptable to the Administrator in its discretion including, without limitation,
a recourse promissory note, property a Stock for Stock Exchange, or prior or
future services that the Administrator determines have a value at least equal to
the Fair Market Value of such Common Stock. Notwithstanding the foregoing,
during any period for which the Company has any class of its securities listed
on a national securities exchange in the United States, has securities
registered under Section 12 of the Exchange Act, is required to file reports
under Section 13(a) or 15(d) of the Exchange Act, or has a registration
statement pending under the Securities Act, payment with a promissory note or
other transaction by a Participant that involves or may involve a Prohibited
Personal Loan is prohibited with respect to any Restricted Award under the Plan.
(h)    Vesting. The Restricted Award and any shares of Common Stock acquired
under the Restricted Award may, but need not, be subject to a Restricted Period
that specifies a Right of Repurchase in favor of the Company, or forfeiture in
the event the consideration was in the form of services, in accordance with a
vesting schedule to be determined by the Administrator. The Administrator in its
discretion may provide for an acceleration of vesting in the terms of any
Restricted Award, at any time, including upon a Change in Control. The
Administrator in its discretion may grant a Restricted Award that is, in whole
or in part, vested upon grant and not subject to a Restricted Period.
(i)    Termination of Participant’s Continuous Service. Unless otherwise
provided in a Restricted Award or in an employment or service agreement the
terms of which have been approved by the Administrator, if a Participant’s
Continuous Service terminates for any reason, the Company may exercise its Right
of Repurchase or otherwise reacquire, or the Participant shall forfeit the
unvested portion of a Restricted Award acquired in consideration of services,
and any or all of the shares of Common Stock held by the Participant that have
not vested as of the date of termination under the terms of the Restricted Award
will be forfeited and the Participant will have no rights with respect to the
Award.
(j)    Transferability. Rights to acquire shares of Common Stock under the
Restricted Award will be transferable by the Participant only upon such terms
and conditions as are set forth in the Award Agreement,

13
            
Diamondback Energy, Inc. 2012 Equity Incentive Plan



--------------------------------------------------------------------------------



as the Administrator shall determine in its discretion, so long as Common Stock
awarded under the Restricted Award remains subject to the terms of the Award
Agreement.
(k)    Concurrent Tax Payment. The Administrator, in its sole discretion, may
(but will not be required to) provide for payment of a concurrent cash award in
an amount equal, in whole or in part, to the estimated after tax amount required
to satisfy applicable federal, state or local tax withholding obligations
arising from the receipt and deemed vesting of Restricted Stock for which an
election under Code Section 83(b) may be required.
(l)    Lapse of Restrictions. Upon the expiration or termination of the
Restricted Period and the satisfaction of any other conditions prescribed by the
Administrator (including, without limitation, the Participant’s satisfaction of
applicable tax withholding obligations attributable to the Award), the
restrictions applicable to the Restricted Award will lapse and a stock
certificate for the number of shares of Common Stock with respect to which the
restrictions have lapsed will be delivered, free of any restrictions except
those that may be imposed by law, the terms of the Plan or the terms of a
Restricted Award, to the Participant or the Participant’s beneficiary or estate,
as the case may be, unless such Restricted Award is subject to a deferral
condition that complies with Code Section 409A and the regulations and
interpretive authority issued thereunder as may be allowed or required by the
Administrator in its sole discretion. The Company will not be required to
deliver any fractional share of Common Stock but will pay, in lieu thereof, the
Fair Market Value of such fractional share in cash to the Participant or the
Participant’s beneficiary or estate, as the case may be. With respect only to
Restricted Stock Units, unless otherwise subject to a deferral condition that
complies with Code Section 409A requirements, the Common Stock certificate will
be issued and delivered and the Participant will be entitled to the beneficial
ownership rights of such Common Stock not later than (i) the later of (x) the
date that is 2 ½ months after the end of the Participant’s taxable year for
which the Restricted Period ends and the Restricted Stock Unit is no longer
subject to a substantial risk of forfeiture; (y) the date that is 2 ½ months
after the end of the Company’s taxable year for which the Restricted Period ends
and Restricted Stock Unit is no longer subject to a substantial risk of
forfeiture; or (ii) such earlier date as may be necessary to avoid application
of Code Section 409A to such Award.
7.2    Performance Awards.
(a)    Nature of Performance Awards. A Performance Award is an Award entitling
the recipient to vest in or acquire shares of Common Stock or hypothetical
Common Stock units having a value equal to the Fair Market Value of an identical
number of shares of Common Stock that will be settled in the form of shares of
Common Stock upon the attainment of specified performance goals. The
Administrator may make Performance Awards independent of or in connection with
the granting of any other Award under the Plan. Performance Awards may be
granted under the Plan to any Participant, including those who qualify for
awards under other performance plans of the Company. The Administrator in its
sole discretion shall determine whether and to whom Performance Awards will be
made, the performance goals applicable under each Award, the periods during
which performance is to be measured, and all other limitations and conditions
applicable to the awarded shares; provided, however, that the Administrator may
rely on the performance goals and other standards applicable to other
performance plans of the Company in setting the standards for Performance Awards
under the Plan.
(b)    Performance Goals.
(1)    Performance goals will be based on a pre-established objective formula or
standard that specifies the manner of determining the number of shares of Common
Stock under the Performance Award that will be granted or will vest if the
performance goal is attained. The Administrator will determine the performance
goals before the time that 25% of the service period has elapsed, but not later
than 90 days after the commencement of the service period to which the
performance goal relates.
(2)    Performance goals may be based on one or more business criteria that
apply to a Participant, a business unit or the Company and its Affiliates. Such
business criteria include the following: revenue; sales; earnings before all or
any of interest expense, taxes, depreciation and/or amortization (“EBIT,”
“EBITA,” or “EBITDA”); funds from operations; funds from operations per share;
operating income; operating income per share; pre-tax or after-tax income; net
cash provided by operating activities; cash available for distribution; cash
available for

14
            
Diamondback Energy, Inc. 2012 Equity Incentive Plan



--------------------------------------------------------------------------------



distribution per share; working capital and components thereof; sales (net or
gross) measured by product line, territory, customer or customers, or other
category; return on equity or average stockholders’ equity; return on assets;
return on capital; enterprise value or economic value added; share price
performance; improvements in the Company’s attainment of expense levels;
implementation or completion of critical projects; improvement in cash-flow
(before or after tax); net earnings; earnings per share; earnings from
continuing operations; net worth; credit rating; levels of expense, cost, or
liability by category, operating unit, or any other delineation; or any increase
or decrease of one or more of the foregoing over a specified period; or the
occurrence of a Change in Control.
(3)    A performance goal may be measured over a performance period on a
periodic, annual, cumulative or average basis and may be established on a
corporate-wide basis or established with respect to one or more operating units,
divisions, subsidiaries, acquired businesses, minority investments, partnerships
or joint ventures. More than one performance goal may be incorporated in a
performance objective, in which case achievement with respect to each
performance goal may be assessed individually or in combination with each other.
The Administrator may, in connection with the establishment of performance goals
for a performance period, establish a matrix setting forth the relationship
between performance on two or more performance goals and the amount of the
Performance Award payable for that performance period. The level or levels of
performance specified with respect to a performance goal may be established in
absolute terms, as objectives relative to performance in prior periods, as an
objective compared to the performance of one or more comparable companies or an
index covering multiple companies, or otherwise as the Administrator may
determine.
(4)    Performance goals will be objective and, if the Company is required to be
registered under Section 12 of the Exchange Act, will otherwise meet the
requirements of Section 162(m) of the Code. Performance goals may differ for
Performance Awards granted to any one Participant or to different Participants.
A Performance Award to a Participant who is a Covered Employee will (unless the
Administrator determines otherwise) provide that if the Participant’s Continuous
Service ceases prior to the end of the performance period for any reason, such
Award will be payable only (i) if the applicable performance objectives are
achieved and (ii) to the extent, if any, determined by the Administrator. Such
objective performance goals are not required to be based on increases in a
specific business criterion, but may be based on maintaining the status quo or
limiting economic losses. With respect to Participants who are not Covered
Employees, the Administrator may establish additional objective or subjective
performance goals.
(c)    Restrictions on Transfer. Performance Awards and all rights with respect
to such Performance Awards may not be sold, assigned, transferred, pledged or
otherwise encumbered.
(d)    Satisfaction of Performance Goals. A Participant will be entitled to
receive a stock certificate evidencing the acquisition of shares of Common Stock
under a Performance Award only upon satisfaction of all conditions specified in
the written instrument evidencing the Performance Award (or in a performance
plan adopted by the Administrator), including, without limitation, the
Participant’s satisfaction of applicable tax withholding obligations
attributable to the Award. With respect only to a Performance Award that is
denominated in hypothetical Common Stock units, the Common Stock certificate
will be issued and delivered and the Participant will be entitled to the
beneficial ownership rights of such Common Stock (i) not later than (x) the date
that is 2 ½ months after the end of the Participant’s taxable year for which the
Administrator certifies that the Performance Award conditions have been
satisfied and the Performance Award is no longer subject to a substantial risk
of forfeiture; or (y) the date that is 2 ½ months after the end of the Company’s
taxable year for which the Administrator certifies that the Performance Award
conditions have been satisfied and the Performance Award is no longer subject to
a substantial risk of forfeiture; or (ii) such other date as may be necessary to
avoid application of Code Section 409A to such Award.
(e)    Termination. Except as may otherwise be provided by the Administrator at
any time, a Participant’s rights in all Performance Awards will automatically
terminate upon the Participant’s termination of employment (or business
relationship) with the Company and its Affiliates for any reason.
(f)    Acceleration, Waiver, Etc. Before the first date on which any class of
the Company’s common equity securities is required to be registered under
Section 12 of the Exchange Act or after such date with respect to Participants
who are not Covered Employees, at any time before the Participant’s termination
of

15
            
Diamondback Energy, Inc. 2012 Equity Incentive Plan



--------------------------------------------------------------------------------



Continuous Service by the Company and its Affiliates, the Administrator may in
its sole discretion accelerate, waive or, subject to Section 12 hereof, amend
any or all of the goals, restrictions or conditions imposed under any
Performance Award. The Administrator in its discretion may provide for an
acceleration of vesting in the terms of any Performance Award at any time,
including upon a Change in Control. Notwithstanding the foregoing, with respect
to a Covered Employee, after the first date on which any class of the Company’s
common equity securities is required to be registered under Section 12 of the
Exchange Act, no amendment or waiver of the performance goal will be permitted,
and no acceleration of payment (other than in the form of Common Stock) will be
permitted unless the performance goal has been attained and the Award is
discounted to reasonably reflect the time value of money attributable to such
acceleration.
(g)    Certification. Following the completion of each performance period, the
Administrator shall certify in writing, in accordance with the requirements of
Section 162(m) of the Code, whether the performance objectives and other
material terms of a Performance Award have been achieved or met. Unless the
Administrator determines otherwise, Performance Awards will not be settled until
the Administrator has made the certification specified under this Section
7.2(g).
7.3    Stock Appreciation Rights.
(a)    General. Stock Appreciation Rights may be granted either alone (“Free
Standing SARs”) or, provided the requirements of Section 7.3(b) are satisfied,
in tandem with all or part of any Option granted under the Plan (“Tandem SARs”).
In the case of a Nonstatutory Stock Option, Tandem SARs may be granted either at
or after the time of the grant of such Option. In the case of an Incentive Stock
Option, Tandem SARs may be granted only at the time of the grant of the
Incentive Stock Option.
(b)    Grant Requirements. A Stock Appreciation Right may only be granted if it
does not provide for the deferral of compensation within the meaning of Code
Section 409A. A Stock Appreciation Right does not provide for a deferral of
compensation if: (A) the Strike Price may never be less than the Fair Market
Value per share of the underlying Common Stock on the Date of Grant, (B) the
compensation payable under the Stock Appreciation Right can never be greater
than the difference between the Strike Price and the Fair Market Value of the
Common Stock on the date the Stock Appreciation Right is exercised, (C) the
number of shares of Common Stock subject to the Stock Appreciation Right is
fixed on the Date of Grant of the Stock Appreciation Right, and (D) the Stock
Appreciation Right does not include any feature for the deferral of compensation
other than the deferral of recognition of income until the exercise of the SAR.
(c)    Exercise and Payment. Upon delivery to the Administrator of a written
request to exercise a Stock Appreciation Right the holder of such SAR will be
entitled to receive from the Company, an amount equal to the product of (i) the
excess of the Fair Market Value, on the date of such exercise, of one share of
Common Stock over the Strike Price per share specified in such Stock
Appreciation Right or its related Option; multiplied by (ii) the number of
shares for which such Stock Appreciation Right is exercised. Payment with
respect to the exercise of a Stock Appreciation Right will be paid on the date
of exercise and made in shares of Common Stock valued at Fair Market Value on
the date of exercise. Payment may be made in the form of shares of Common Stock
(with or without restrictions as to substantial risk of forfeiture and
transferability, as determined by the Administrator in its sole discretion),
cash or a combination thereof, as determined by the Administrator in its sole
discretion.
(d)    Strike Price. The Administrator will determine the Strike Price of a Free
Standing SAR, which may not be less than 100% of the Fair Market Value per share
of Common Stock on the Date of Grant of such Stock Appreciation Right. The
Strike Price of a Tandem SAR granted simultaneously with or subsequent to the
grant of an Option and in conjunction therewith or in the alternative thereto
will be the Exercise Price of the related Option. A Tandem SAR will be
transferable only upon the same terms and conditions as the related Option, and
will be exercisable only to the same extent as the related Option; provided,
however, that a Tandem SAR, by its terms, will be exercisable only when the Fair
Market Value per share of Common Stock subject to the Tandem SAR and related
Option exceeds the Strike Price per share thereof.
(e)    Reduction in the Underlying Option Shares. Upon any exercise of a Stock
Appreciation Right, the number of shares of Common Stock for which any related
Option will be exercisable will be

16
            
Diamondback Energy, Inc. 2012 Equity Incentive Plan



--------------------------------------------------------------------------------



reduced by the number of shares for which the Stock Appreciation Right will have
been exercised. The number of shares of Common Stock for which a Stock
Appreciation Right will be exercisable will be reduced upon any exercise of any
related Option by the number of shares of Common Stock for which such Option has
been exercised.
(f)    Written Request. Unless otherwise determined by the Administrator in its
sole discretion, Stock Appreciation Rights will be settled in the form of Common
Stock. If permitted in the Award Agreement, a Participant may request that any
exercise of a Stock Appreciation Right be settled for cash, but a Participant
will not have any right to demand a cash settlement. A request for cash
settlement may be made only by a written request filed with the Corporate
Secretary of the Company during the period beginning on the third business day
following the date of release for publication by the Company of quarterly or
annual summary statements of earnings and ending on the twelfth business day
following such date. Within 30 days of the receipt by the Company of a written
request to receive cash in full or partial settlement of a Stock Appreciation
Right or to exercise such Stock Appreciation Right for cash, the Administrator
shall, in its sole discretion, either consent to or disapprove, in whole or in
part, such written request. A written request to receive cash in full or partial
settlement of a Stock Appreciation Right or to exercise a Stock Appreciation
Right for cash may provide that, if the Administrator disapproves such written
request, such written request will be deemed to be an exercise of such Stock
Appreciation Right for shares of Common Stock.
(g)    Disapproval by Administrator. If the Administrator disapproves in whole
or in part any request by a Participant to receive cash in full or partial
settlement of a Stock Appreciation Right or to exercise such Stock Appreciation
Right for cash, such disapproval will not affect such Participant’s right to
exercise such Stock Appreciation Right at a later date, to the extent that such
Stock Appreciation Right will be otherwise exercisable, or to request a cash
form of payment at a later date, provided that a request to receive cash upon
such later exercise will be subject to the approval of the Administrator.
Additionally, such disapproval will not affect such Participant’s right to
exercise any related Option.
(h)    Restrictions on Transfer. Stock Appreciation Rights and all rights with
respect to such Awards may not be sold, assigned, transferred, pledged, or
otherwise encumbered.
8.
Covenants of the Company.

8.1    Availability of Shares. During the terms of the Awards, the Company shall
keep available at all times the number of shares of Common Stock required to
satisfy such Awards.
8.2    Securities Law Compliance. Each Award Agreement will provide that no
shares of Common Stock may be purchased or sold thereunder unless and until any
then applicable requirements of state, federal or applicable foreign laws and
regulatory agencies have been fully complied with to the satisfaction of the
Company and its counsel. The Company shall use reasonable efforts to seek to
obtain from each regulatory commission or agency having jurisdiction over the
Plan such authority as may be required to grant Awards and to issue and sell
shares of Common Stock upon exercise of the Awards; provided, however, that this
undertaking will not require the Company to register under the Securities Act
the Plan, any Award or any Common Stock issued or issuable pursuant to any such
Award. If, after reasonable efforts, the Company is unable to obtain from any
such regulatory commission or agency the authority that counsel for the Company
deems necessary for the lawful issuance and sale of Common Stock under the Plan,
the Company will be relieved from any liability for failure to issue and sell
Common Stock upon exercise of such Awards unless and until such authority is
obtained.
9.
Use of Proceeds from Stock.

Proceeds from the sale of Common Stock pursuant to Awards will constitute
general funds of the Company.
10.
Miscellaneous.

10.1    Acceleration of Exercisability and Vesting. The Administrator will have
the power to accelerate the time at which an Award may first be exercised or the
time during which an Award or any part thereof

17
            
Diamondback Energy, Inc. 2012 Equity Incentive Plan



--------------------------------------------------------------------------------



will vest in accordance with the Plan, notwithstanding the provisions in the
Award stating the time at which it may first be exercised or the time during
which it will vest.
10.2    Stockholder Rights. Except as provided in Section 11.1 hereof or as
otherwise provided in an Award Agreement, no Participant will be deemed to be
the holder of, or to have any of the rights of a holder with respect to, any
shares of Common Stock subject to an Award unless and until the Participant has
satisfied all requirements for exercise, payment or delivery of the Award, as
applicable, pursuant to its terms and no adjustment will be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property) or
distributions of other rights for which the record date is prior to the date of
issue of a Common Stock certificate.
10.3    No Employment or Other Service Rights. Nothing in the Plan or any
instrument executed or Award granted pursuant thereto will confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Award was granted or will affect the right of
the Company or an Affiliate to terminate (a) the employment of an Employee with
or without notice and with or without Cause, (b) the service of a Consultant
pursuant to the terms of such Consultant’s agreement with the Company or an
Affiliate or (c) the service of a Director pursuant to the Bylaws of the Company
or an Affiliate, and any applicable provisions of the corporate law of the state
in which the Company or the Affiliate is incorporated, as the case may be.
10.4    Investment Assurances. The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Award, (a) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Award; and (b) to give written assurances satisfactory
to the Company stating that the Participant is acquiring Common Stock subject to
the Award for the Participant’s own account and not with any present intention
of selling or otherwise distributing the Common Stock. The foregoing
requirements, and any assurances given pursuant to such requirements, will be
inoperative if (i) the issuance of the shares of Common Stock upon the exercise
or acquisition of Common Stock under the Award has been registered under a then
currently effective registration statement under the Securities Act or (ii) as
to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock.
10.5    Withholding Obligations. To the extent provided by the terms of an Award
Agreement and subject to the discretion of the Administrator, the Participant
may satisfy any federal, state or local tax withholding obligation relating to
the exercise or acquisition of Common Stock under an Award by any of the
following means (in addition to the Company’s right to withhold from any
compensation paid to the Participant by the Company) or by a combination of such
means: (a) tendering a cash payment; (b) authorizing the Company to withhold
shares of Common Stock from the shares of Common Stock otherwise issuable to the
Participant as a result of the exercise or acquisition of Common Stock under the
Award, provided, however, that the Fair Market Value of shares of Common Stock
withheld does not exceed the minimum amount of tax required to be withheld by
law; (c) delivering to the Company previously owned and unencumbered shares of
Common Stock; or (d) by execution of a recourse promissory note by a
Participant. Notwithstanding the foregoing, during any period for which the
Company has any class of its securities listed on a national securities exchange
in the United States, has securities registered under Section 12 of the Exchange
Act, is required to file reports under Section 13(a) or 15(d) of the Exchange
Act, or has a registration statement pending under the Securities Act, payment
of the tax withholding with a promissory note or other transaction by a
Participant that involves or may involve a Prohibited Personal Loan is
prohibited with respect to any Award. Unless otherwise provided in the terms of
an Option Agreement, payment of the tax withholding by a Participant who is an
Insider by delivering previously owned and unencumbered shares of Common Stock
or in the form of share withholding is subject to pre-approval by the
Administrator, in its sole discretion. The Administrator will document any such
pre-approval in the case of a participant who is an Officer, Director or other
Insider in a manner that complies with the specificity requirements of Rule
16b-3, including the name of the Participant involved in the transaction, the
nature of the

18
            
Diamondback Energy, Inc. 2012 Equity Incentive Plan



--------------------------------------------------------------------------------



transaction, the number of shares to be acquired or disposed of by the
Participant and the material terms of the Award involved in the transaction.
10.6    Right of Repurchase. Each Award Agreement may provide that, following a
termination of the Participant’s Continuous Service, the Company may repurchase
the Participant’s unvested Common Stock acquired under the Plan as provided in
this Section 10.6 (the “Right of Repurchase”). The Right of Repurchase for
unvested Common Stock will be exercisable at a price equal to the lesser of the
purchase price at which such Common Stock was acquired under the Plan or the
Fair Market Value of such Common Stock (if an Award is granted solely in
consideration of past services without payment of any additional consideration,
the unvested Common Stock will be forfeited without any repurchase). The Award
Agreement may specify the period following a termination of the Participant’s
Continuous Service during which the Right of Repurchase may be exercised.
11.
Adjustments Upon Changes in Stock.

11.1    Capitalization Adjustments. If any change is made in the Common Stock
subject to the Plan, or subject to any Award, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), then the Administrator shall
proportionately adjust (a) the aggregate number of shares of Common Stock or
class of shares that may be purchased pursuant to Awards granted hereunder; (b)
the aggregate number of shares of Common Stock or class of shares that may be
purchased pursuant to Incentive Stock Options granted hereunder; (c) the number
and/or class of shares of Common Stock covered by outstanding Options and
Awards; (d) the maximum number of shares of Common Stock with respect to which
Options and Stock Appreciation Rights may be granted to any single holder during
any calendar year; and (e) the Exercise Price of any Option and the Strike Price
of any Stock Appreciation Right in effect prior to such change shall be
proportionately adjusted by the Administrator to reflect any increase or
decrease in the number of issued shares of Common Stock or change in the Fair
Market Value of such Common Stock resulting from such transaction; provided,
however, that any fractional shares resulting from the adjustment may be
eliminated by a cash payment. The Administrator shall make such adjustments in a
manner that will provide an appropriate adjustment that neither increases nor
decreases the value of such Award as in effect immediately prior to such
corporate change, and its determination will be final, binding and conclusive.
The conversion of any securities of the Company that are by their terms
convertible will not be treated as a transaction “without receipt of
consideration” by the Company.
11.2    Dissolution or Liquidation. In the event of a dissolution or liquidation
of the Company, then, subject to Section 11.3, all outstanding Awards will
terminate immediately prior to such event.
11.3    Change in Control – Asset Sale, Merger, Consolidation or Reverse Merger.
In the event of a Change in Control, a dissolution or liquidation of the
Company, an exchange of shares, or any corporate separation or division,
including, but not limited to, a split-up, a split-off or a spin-off, or a sale,
in one or a series of related transactions, of all or substantially all of the
assets of the Company; a merger or consolidation in which the Company is not the
Surviving Entity; or a reverse merger in which the Company is the Surviving
Entity, but the shares of Common Stock outstanding immediately preceding the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise, then the Company, to the extent permitted
by applicable law, but otherwise in the sole discretion of the Administrator may
provide for: (a) the continuation of outstanding Awards by the Company (if the
Company is the Surviving Entity); (b) the assumption of the Plan and such
outstanding Awards by the Surviving Entity or its parent; (c) the substitution
by the Surviving Entity or its parent of awards with substantially the same
terms (including an award to acquire the same consideration paid to the
stockholders in the transaction described in this Section 11.3) for such
outstanding Awards and, if appropriate, subject to the equitable adjustment
provisions of Section 11.1 hereof; (d) the cancellation of such outstanding
Awards in consideration for a payment (in the form of stock or cash) equal in
value to the Fair Market Value of vested Awards, or in the case of an Option,
the difference between the Fair Market Value and the Exercise Price for all
shares of Common Stock subject to exercise (i.e., to the extent vested) under
any outstanding Option; or (e) the cancellation of such outstanding Awards
without payment of any consideration. If such Awards would be canceled without
consideration for vested Awards, the Participant will have the right,
exercisable during the later of the 10-day period ending on the fifth day prior
to such merger or consolidation or 10

19
            
Diamondback Energy, Inc. 2012 Equity Incentive Plan



--------------------------------------------------------------------------------



days after the Administrator provides the Award holder a notice of cancellation,
to exercise such Awards in whole or in part without regard to any installment
exercise provisions in the Option Agreement.
12.
Amendment of the Plan and Awards.

12.1    Amendment of Plan. The Board at any time may amend or terminate the
Plan. However, except as provided in Section 11.1 relating to adjustments upon
changes in Common Stock, no amendment will be effective unless approved by the
stockholders of the Company to the extent stockholder approval is necessary to
satisfy any applicable law or any securities exchange listing requirements. At
the time of such amendment, the Board shall determine, upon advice from counsel,
whether such amendment will be contingent on stockholder approval.
12.2    Stockholder Approval. The Board may, in its sole discretion, submit any
other amendment to the Plan for stockholder approval, including, but not limited
to, amendments to the Plan intended to satisfy the requirements of Section
162(m) of the Code and the regulations thereunder regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to certain executive officers.
12.3    Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees with the maximum benefits provided or to be provided under
the provisions of the Code and the regulations promulgated thereunder relating
to Incentive Stock Options or to the nonqualified deferred compensation
provisions of Section 409A of the Code and to bring the Plan and Awards granted
hereunder into compliance therewith. Notwithstanding the foregoing, neither the
Board nor the Company nor any Affiliate will have any liability to any
Participant or any other Person as to (a) any tax consequences expected, but not
realized, by a Participant or any other person due to the receipt, exercise, or
settlement of any Award granted hereunder; or (b) the failure of any Award to
comply with Section 409A of the Code.
12.4    Amendment of Awards; No Impairment of Rights.
(a)    The Administrator at any time may amend the terms of any one or more
Awards. However, subject to Section 12.4(b), no amendment may impair rights
under any Award granted before such amendment. Except as otherwise permitted
under Section 11, unless stockholder approval is obtained: (i) no amendment or
modification may reduce the Exercise Price of any Option or the Strike Price of
any SAR; (ii) the Committee may not cancel any outstanding Option or SAR and
replace it with a new Option or SAR, another Award or cash if such action will
be considered a “repricing” for purposes of the shareholder approval rules of
the applicable securities exchange or inter-dealer quotation system on which the
Common Stock is listed or quoted; and (iii) the Committee may not take any other
action that is considered a “repricing” for purposes of the shareholder approval
rules of the applicable securities exchange or inter-dealer quotation system on
which the Common Stock is listed or quoted.
(b)    No amendment of the Plan or an Award may impair rights under any Award
granted before such amendment unless (i) the Company requests the consent of the
Participant and (ii) the Participant consents in writing. For the avoidance of
doubt, a cancellation of an Award where the Participant receives a payment equal
in value to the Fair Market Value of the vested Award or, in the case of vested
Options or Stock Appreciation Rights, the difference between the Fair Market
Value and the Exercise Price or Strike Price, is not an impairment of the
Participant’s rights that requires consent of the Participant.
13.
General Provisions.

13.1    Other Compensation Arrangements. Nothing contained in the Plan will
prevent the Board from adopting other or additional compensation arrangements,
subject to stockholder approval if such approval is required; and such
arrangements may be either generally applicable or applicable only in specific
cases.
13.2    Recapitalizations. Each Award Agreement will contain provisions required
to reflect the provisions of Section 11.1.

20
            
Diamondback Energy, Inc. 2012 Equity Incentive Plan



--------------------------------------------------------------------------------



13.3    Delivery. Upon exercise of a right granted pursuant to an Award under
the Plan, the Company shall issue Common Stock or pay any amounts due within a
reasonable period of time thereafter. Subject to any statutory or regulatory
obligations the Company may otherwise have, for purposes of the Plan, 30 days
will be considered a reasonable period.
13.4    Other Provisions. The Award Agreements authorized under the Plan may
contain such other provisions not inconsistent with the Plan, including, without
limitation, restrictions upon the exercise of the Awards, as the Administrator
may deem advisable.
13.5    Cancellation and Rescission of Awards for Detrimental Activity.
(a)    Upon exercise, payment or delivery pursuant to an Award, the
Administrator may require a Participant to certify in a manner acceptable to the
Company that the Participant has not engaged in any Detrimental Activity.
(b)    Unless the Award Agreement specifies otherwise, the Administrator may
cancel, rescind, suspend, withhold or otherwise limit or restrict any unexpired,
unpaid or deferred Awards at any time if the Participant engages in any
Detrimental Activity.
(c)    If a Participant engages in Detrimental Activity after any exercise,
payment or delivery pursuant to an Award, during any period for which any
restrictive covenant prohibiting such activity is applicable to the Participant,
such exercise, payment or delivery may be rescinded within one year thereafter.
In the event of any such rescission, the Participant shall pay to the Company
the amount of any gain realized or payment received as a result of the exercise,
payment or delivery, in such manner and on such terms and conditions as may be
required by the Company. The Company will be entitled to set-off against the
amount of any such gain any amount owed to the Participant by the Company.
14.
Market Stand-Off.

Each Option Agreement and Award Agreement will provide that, in connection with
any underwritten public offering by the Company of its equity securities, the
Participant shall agree not to sell, make any short sale of, loan, hypothecate,
pledge, grant any option for the repurchase of, transfer the economic
consequences of ownership or otherwise dispose or transfer for value or
otherwise agree to engage in any of the foregoing transactions with respect to
any Common Stock without the prior written consent of the Company or its
underwriters, for such period from and after the effective date of such
registration statement as may be requested by the Company or such underwriters
(the “Market Stand-Off”). In order to enforce the Market Stand-Off, the Company
may impose stop-transfer instructions with respect to the shares of Common Stock
acquired under the Plan until the end of the applicable stand-off period. If
there is any change in the number of outstanding shares of Common Stock by
reason of a stock split, reverse stock split, stock dividend, recapitalization,
combination, reclassification, dissolution or liquidation of the Company, any
corporate separation or division (including, but not limited to, a split-up, a
split-off or a spin-off), a merger or consolidation; a reverse merger or similar
transaction, then any new, substituted or additional securities that are by
reason of such transaction distributed with respect to any shares of Common
Stock subject to the Market Stand-Off, or into which such shares of Common Stock
thereby become convertible, will immediately be subject to the Market Stand-Off.
15.
Effective Date of Plan.

The Plan shall become effective as of the Effective Date, but no Award may be
exercised (or, in the case of a stock Award, may be granted) unless and until
the Plan has been approved by the stockholders of the Company, which approval
must be within 12 months before or after the date the Plan is adopted by the
Board.
16.
Termination or Suspension of the Plan.


21
            
Diamondback Energy, Inc. 2012 Equity Incentive Plan



--------------------------------------------------------------------------------



The Plan will terminate automatically on the day before the 10th anniversary of
the Effective Date. No Award may be granted pursuant to the Plan after such
date, but Awards theretofore granted may extend beyond that date. The Board may
suspend or terminate the Plan at any earlier date pursuant to Section 12.1
hereof. No Awards may be granted under the Plan while the Plan is suspended or
after it is terminated.
17.
Choice of Law.

The law of the State of Delaware will govern all questions concerning the
construction, validity and interpretation of the Plan, without regard to such
state’s conflict of law rules.
18.
Limitation on Liability.

The Company and any Affiliate that is in existence or that hereinafter comes
into existence will have no liability to any Participant or any other person as
to (a) the non-issuance or sale of shares of Common Stock as to which the
Company has been unable to obtain from any regulatory body having jurisdiction
the authority deemed by counsel to the Company necessary to the lawful issuance
and sale of any shares hereunder; (b) any tax consequences expected, but not
realized, by a Participant or any other person due to the receipt, exercise, or
settlement of any Award granted hereunder; or (c) the failure of any Award that
is determined to constitute “nonqualified deferred compensation” to comply with
Section 409A of the Code and the regulations thereunder.
19.
Execution.

To record the adoption of the Plan by the Board, the Company has caused its
authorized officer to execute the Plan as of the date specified below.
[SIGNATURE PAGE FOLLOWS]



22
            
Diamondback Energy, Inc. 2012 Equity Incentive Plan



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, upon authorization of the Board of Directors, the
undersigned has caused the Diamondback Energy, Inc. 2012 Equity Incentive Plan
to be executed effective as of the 10th day of October, 2012.
DIAMONDBACK ENERGY, INC.




By: /s/ Randall J. Holder                    
Randall J. Holder, Vice President





Signature Page
Diamondback Energy, Inc. 2012 Equity Incentive Plan

